DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit and a pull-down resistance circuit connected in series; 
in the pull-up resistance circuit and/or the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches.
The claim is rejected because the specification fails to provide adequate written description of the claimed subject matter.  More specifically, claim 1 recites limitations that are contradicted by the disclosed specification.  The specification discloses that the pull-up resistance circuit is comprised of a single branch including “only one first resistor 151 with a certain resistance value” [para. 0035; Fig. 2], while the pull-down resistance circuit is comprised of multiple branches comprising a plurality of resistors and switches. [Fig. 2: resistors 152-156 and switches 157-159].  The language of claim 1 indicates that the both pull-up and pull-down resistance circuits may include multiple branches with multiple resistors and switches.  This conflicts with the specification, which only describes the pull-down resistance circuit as being constructed in this manner.
Claim 4 employs the same language and is therefore rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 also recites the limitations “each of output terminals of the counter” and “one of address pins of the power supply control chip” in lines 16 and 18-19, respectively.  There is insufficient antecedent basis for these limitations in the claims.  There is no prior original recitation of output terminals or address pins in the claim.
Claim 7 employs the same language as claim 1, and is therefore rejected on the same basis.  Additionally, claim 7 recites “the pull-up resistor and the pull-down resistor connected to another second connector”.  There is insufficient antecedent basis for this limitation in the claim.  The claim has not previously established that each second connector is connected to its own pull-up resistor and pull-down resistor.  The claim previously recited that “each of the second connectors is connected to a pull-up resistor and a pull-down resistor”, but this recitation does not establish a pull-up and pull-down resistor for each second connector.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landmann, U.S. Patent Application Publication No. 2016/0357697.
Regarding claim 1, Landmann discloses a device comprising [Fig. 3 and 7]:
[Fig. 7: processor 710]1; 
a first connector configured to connect the power supply control chip to a power supply distribution panel [device 702], wherein the first connector comprises only one address input terminal [Fig. 3, Rx; para. 0009: “They system includes an input port having an input pin configured to couple with an identification (ID) resistor of a device…”]; 
a voltage comparator [Fig. 3, comparator 302]; 
a counter [Successive Approximation Register SAR 304]2; and 
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit [resistor R3] and a pull-down resistance circuit connected in series [resistors R4-R18]; 
a plurality of resistor branches and switches are arranged in the pull-up resistance circuit and/or the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches [mux 306 and inputs X1-X15; selecting a mux input routes the voltage to the output, thereby acting as a switch] 
an input terminal of the voltage comparator is connected to the address input terminal [positive input of comparator 302], and the other input terminal of the voltage comparator is connected to a connection point of the resistance regulation circuit [negative input of comparator 302], an input terminal of the counter is connected to an output terminal of the voltage comparator [IN, SAR 304], each of output terminals of the counter is connected to one of the switches [SAR 304 outputs q0-q3 connected to mux select inputs s0-s3], to control [b0-b3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al., U.S. Patent Application Publication No. 2019/0312448, discloses a system that determines a role for a connected device based on whether a pull-down or pull-up resistance is coupled to an ID terminal [para. 0147].
Staastamoinen, U.S. Patent Application Publication No. 2018/0300281, discloses a system that determines an address for a connected device by receiving an address signal as an analog voltage or current, converting the analog signal to a digital value, and comparing the digital value with a reference value [para. 0018, Fig. 5].
Kwak, U.S. Patent Application Publication No. 2009/0009187, discloses a system for identifying a device that employs a voltage detector and variable resistor [Fig. 3].
Hung et al., U.S. Patent Application Publication No. 2010/0228893, discloses a system that identifies a peripheral device based on sensing the state of a plurality of pins [abstract].
Wetzel et al., U.S. Patent Application Publication No. 2012/0198183, discloses a system that identifies a connected device using an ID resistor and a successive approximation to identify the resistor. [para. 0010, Fig. 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitations pertaining to power supply are interpreted as non-limiting statements of intended use.  Applicant’s intent to use the invention in a power supply system do not limit the invention itself.  The recited features of the invention do not limit the invention to being applied only to power supply applications, nor do the power supply elements recited provide any meaningful limitations on the structure or function of the claimed invention.
        2 The function of the “counter” as disclosed in the specification appears to be more similar to a Successive Approximation Register than a traditional counter.  See “Understanding the Successive Approximation Register ADC”, available at https://www.allaboutcircuits.com/technical-articles/understanding-analog-to-digital-converters-the-successive-approximation-reg/.